Citation Nr: 9910466	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, and from May 1969 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 RO decision which, in pertinent 
part, denied the veteran's claim for service connection for 
CAD secondary to service-connected PTSD.  The Board denied 
the claim in an August 1997 decision.  The veteran then 
appealed to the United States Court of Veterans Appeals 
(which has recently been renamed the United States Court of 
Appeals for Veterans Claims) (Court).  In an August 1998 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the August  1997 Board decision 
be vacated and remanded as to the issue of secondary service 
connection for CAD.  In an August 1998 order, the Court 
granted the joint motion.  The case was returned to the 
Board.  In February 1999, the Board requested a medical 
expert opinion.  That opinion was obtained in March 1999.  In 
that same month, the veteran representative was provided a 
copy of the medical opinion and was given an opportunity to 
submit additional evidence and argument; and the 
representative thereafter submitted additional written 
argument.

[The 1997 Board decision also denied other claims, but an 
appeal as to these issues was dismissed by the 1998 joint 
motion and Court order.]


FINDING OF FACT

The veteran's service-connected PTSD did not cause or 
permanently worsen his CAD.




CONCLUSION OF LAW

The veteran's CAD is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1967 to 
April 1969, and from May 1969 to March 1977.  Service medical 
records are negative for cardiovascular disorders.  A 
February 1977 separation examination report reflects that the 
veteran's cardiovascular system was within normal limits, and 
his blood pressure was 120/82

At a May 1977 VA examination, the veteran's cardiovascular 
system was listed as normal, and his blood pressure was 
110/72.

A February 1989 VA hospital discharge summary reflects that 
the veteran presented in January 1989 with complaints of 
chest pain and was diagnosed with an acute myocardial 
infarction.

A March 1989 VA hospital discharge summary indicates that the 
veteran was diagnosed with unstable angina after he presented 
with complaints of chest pain.  A March 1989 stress and 
redistribution thallium test revealed a small area of 
inferoapical ischemia and a small to moderate area of high 
septal ischemia.

A March 1989 VA medical center transfer summary indicates 
that the veteran underwent cardiac catheterization.  The 
findings included diffuse CAD, a normal hemodynamic at rest, 
mild inferior wall hypokinesis and normal ejection fraction, 
and mitral valve prolapse with trace mitral regurgitation.  
The examiner noted a 20 pack per year history of tobacco 
abuse and a family history which was strongly positive for 
CAD, with the veteran's father dying at age 56 and his sister 
dying at age 47, both of myocardial infarction.  The primary 
diagnosis was CAD, and the secondary diagnosis was 
hypercholesterolemia.

A March 1989 VA discharge summary indicates diagnoses of 
angina and mitral valve prolapse.

A July 1989 VA hospital discharge summary indicates that the 
veteran was admitted for cardiac catheterization after a June 
1989 non-Q wave myocardial infarction without complications.  
The examiner noted that the veteran had no history of 
hypertension.  The discharge diagnoses, in pertinent part, 
included unstable angina, two-vessel CAD, and renal 
insufficiency.

A December 1989 VA discharge summary indicates that the 
veteran had a history of atherosclerotic coronary vascular 
disease and complained of chest pain; the diagnosis was 
unstable angina.

A March 1991 VA stress and redistribution thallium test was 
performed and revealed an abnormal baseline with no 
additional sinus tachycardia shift at inadequate peak heart 
rate, with no infarction.  A small amount of posterolateral 
ischemia was seen.

A history of CAD is noted in other medical records from the 
1990s, including a January 1993 VA examination.

In May 1995, the veteran complained of increased chest pain, 
non-radiating, substernal, lasting 10 to 15 minutes, twice a 
week, which was relieved with medication.  The veteran noted 
a relationship between his substernal pressure and his PTSD 
sessions.  He also noted the same chest pain when walking.  
The examiner's impression was increased angina associated 
with increased stress.  

Later in May 1995, the veteran complained of a high 
temperature, sweating, and aching all over.  The examiner's 
assessment was, in part, CAD, PTSD, and orthostatic blood 
pressure.

In August 1995, the veteran submitted claims for service 
connection for PTSD and for a heart disorder secondary to 
PTSD.

An August 1995 VA cardiology outpatient treatment record 
shows that the veteran's blood pressure was 90 systolic over 
86 diastolic, and that he complained of low grade chest pain 
twice weekly, as well as shortness of breath.  The examiner 
indicated a diagnostic impression of stable CAD and 
questionable lung disease.

In August 1995 the veteran was treated for symptoms of PTSD.  
A diagnosis of chronic PTSD was indicated.

In a September 1995 rating decision, service connection was 
established for PTSD, with a 10 percent disability 
evaluation.  Service connection was denied for CAD secondary 
to PTSD, including aggravation of heart disease by PTSD.  The 
veteran appealed the denial of secondary service connection 
for CAD. 

Private medical records from D. E. Ridley, M.D. dated in 
November 1995, indicate that in November 1995, the veteran 
was diagnosed, in pertinent part, with an acute myocardial 
infarction, syncope, atrial fibrillation, and habitual 
tobacco use.

In a May 1996 rating decision, the RO assigned a higher 
rating of 30 percent for the veteran's service-connected 
PTSD.

In June 1996, the RO received an undated handwritten letter 
from a VA staff physician (of the cardiology section of a VA 
medical center (VAMC)) who related that the veteran was 
totally disabled from heart disease, and his history of 
treatment for heart disease since 1989 was summarized.  It 
was noted that PTSD, from the veteran's Vietnam experience, 
was diagnosed in 1995.  The doctor commented that it was well 
known that stress was a critical element in the development 
of atherosclerotic heart disease, and that in her opinion a 
significant part of the veteran's cardiac condition was 
service-connected.  [The veteran recently submitted a 
typewritten copy of this letter, dated in August 1987.]

In October 1996, the veteran submitted a copy of the rating 
decision of another veteran (a former prisoner of war) who 
was granted secondary service connection for hypertension due 
to PTSD.

In February 1999, the Board requested a medical expert 
opinion from the VA's Veterans Health Administration as to 
the issue of service connection for CAD claimed as secondary 
to PTSD.  In response, a March 1999 memorandum was received 
from the Chief of Cardiology of a VAMC.  The VA cardiologist 
stated that he reviewed the veteran's claims file, and said 
(referring to the now-vacated Board decision), "I concur 
with the conclusion reached by the Board of Veterans Appeals 
that this veteran's coronary artery disease is not related to 
PTSD."  He added the following:

The veteran has multiple risk factors for 
coronary artery disease including very 
strong family history (both parents and a 
sister with history of myocardial 
infarction, hypercholesterolemia and 
smoking.  The veteran had an inferior 
wall myocardial infarction at age 45 in 
1989, 6 years before there was any 
mention of PTSD in the medical record.  
Complete cardiac evaluation in 1989 which 
included cardiac catheterization revealed 
diffuse coronary artery disease.  The 
natural history of such diffuse coronary 
artery disease is progression of lesion 
severity leading to subsequent myocardial 
infarction and deterioration of 
ventricular function.  The likelihood of 
disease progression is increased by 
smoking.  This is in fact the course of 
this veteran's disease which is entirely 
explained by the known risk factors and 
is not likely to have been significantly 
altered by the development of PTSD in 
1995.  Thus the cause of the veteran's 
coronary artery disease is 
atherosclerosis secondary to 
hyperlipidemia and smoking.  There is no 
evidence that PTSD either caused or 
permanently worsened the heart disease.

II.  Analysis

The Board finds that the claim for service connection for CAD 
secondary to PTSD is well grounded, meaning plausible; the 
relevant facts have been properly developed, and there is no 
further duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107 (a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for hypertension or organic heart disease will be 
presumed if manifest to a compensable level within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  It is neither claimed nor shown 
that service connection for CAD is warranted on a direct or 
presumptive basis; the veteran's CAD first appeared many 
years after his last separation from service in 1977.

Rather, the veteran asserts that service connection for CAD 
is warranted as being secondary to his service-connected 
PTSD.  Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability; compensation 
may be provided for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 8 Vet. App. 374 
(1995).  

The record reveals that the veteran had a myocardial 
infarction in January 1989 and was diagnosed with unstable 
angina.  In March 1989, a VA examiner noted that the 
veteran's social history (tobacco abuse) and family history 
(both father and sister died of myocardial infarction) were 
strongly positive for coronary disease.  The veteran had 
several recurrent cardiac episodes from 1989 on, with no 
mention of PTSD as a contributing factor until May 1995, when 
the veteran himself asserted a connection.  In fact the first 
mention of PTSD (or any psychiatric disorder) was in 1995.  
In May 1995, the veteran said he felt increased chest 
pressure when he attended his PTSD session, similar to that 
felt when he walked. 

In a handwritten letter received by the RO in June 1996 (an 
August 1997 typewritten copy is also on file), a VA staff 
physician of a VAMC cardiology section stated that stress was 
a critical element in the development of atherosclerotic 
heart disease.  She said that it was her opinion that a 
significant part of the veteran's cardiac condition was 
service-connected.  

The Board finds that this medical opinion is outweighed by 
the treatment records and by a more persuasive March 1999 
opinion by a VA cardiologist who is the Chief of Cardiology 
of a VAMC.  The VA doctor who provided the March 1999 opinion 
reviewed the veteran's claims folder and concluded that his 
CAD was neither caused nor permanently worsened by his PTSD.  
He based his opinion on such factors as the known course of 
CAD, the veteran's strong family history of CAD and his 
history of smoking cigarettes, and the existence of CAD for 6 
years prior to the first diagnosis of PTSD.  He stated that 
the cause of the veteran's CAD was atherosclerosis secondary 
to hyperlipidemia and smoking

The Board finds that the medical evidence does not show that 
the veteran's service-connected PTSD (diagnosed in 1995) 
caused or permanently increased the severity of his CAD 
(diagnosed in 1989).  The rating decision which has been 
submitted, concerning a different veteran's case, does not 
establish secondary service connection in the case of the 
present appellant.  The lay statements by the veteran, 
asserting there is a connection between PTSD and CAD, are of 
no probative value, as a layman has no competence to offer a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the March 1999 VA medical expert opinion (finding that 
the veteran's service-connected PTSD did not cause or worsen 
his CAD) to be more persuasive than the earlier medical 
opinion submitted by the veteran, as the March 1999 opinion 
contains more detailed rationale and was based on a thorough 
review of historical records.

The weight of the evidence establishes that the veteran's 
service-connected PTSD did not cause or aggravate his CAD.  
CAD is not proximately due to or the result of a service-
connected disability, and the criteria for secondary service 
connection are not met.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and secondary service connection must be denied.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for CAD, secondary to PTSD, is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

